DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 has been considered by the examiner.

Status of the Claims
The response filed 03/18/2022 is acknowledged.
Claims 1-18 are pending.
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground(s) that the combined search and examination of the alleged inventions would not be a serious burden.  This is not found persuasive because the inventions require a different field of search (for, searching different classes/subclasses or electronic resources or employing different search queries). This establishes a serious burden. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/18/2022.
Claims 1-14 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Handa, US 20190039910 A1.
Handa teaches nitric oxide releasing mesoporous silica particles (Handa, e.g., Abstract, Title).
Handa teaches nitric oxide donors covalently attached to the silica via a linker (Handa, e.g., 0083).
Handa teaches the linker may contain, inter alia, halogen or carboxylic acid (Handa, e.g., 0064). 
Handa teaches a mesoporous silica core, a plurality of nitric oxide donors and a plurality of amide linker groups covalently attaching the plurality of nitric oxide donors to silica particle (Handa, e.g., 0070). 
Handa claims a nitric oxide releasing silica core comprising a nitric oxide donor (A) wherein the nitric oxide donor is a diazeniumdiolate linked to the silica core via an amide (Handa, e.g., claims 6 and 9).
Handa teaches a method comprising reacting a nitric oxide storage/release compound (N-acetyl-D-penicillamine to the mesoporous silica particle (Handa, 0091). 
Handa teaches a method comprising functionalizing the silica particle surface with a silane having a first reactive functional group and coupling a thiol having a second reactive functional group to form a covalent bond with the first reactive coupling group (Handa, e.g., 0086).
In this instance the silane is a linker moiety as claimed which means Handa teaches functionalizing the silica particle with a linker moiety having a reactive group. The thiol having a second reactive group is reacted with the silane linker having a first reactive group. The thiol group is a nitric oxide storage/release compound since nitrosylation of the thiol produces a nitric oxide releasing material (Handa, e.g., 0087).
Handa anticipates the subject matter of instant claims 1, 2, and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Zink, US 20180155189 and Eliasof, US 20100247668 A1.
Handa teaches nitric oxide releasing mesoporous silica particles (Handa, e.g., Abstract, Title).
Handa teaches nitric oxide donors covalently attached to the silica via a linker (Handa, e.g., 0083).
Handa teaches the linker may contain, inter alia, halogen or carboxylic acid (Handa, e.g., 0064). 
Handa teaches a mesoporous silica core, a plurality of nitric oxide donors and a plurality of amide linker groups covalently attaching the plurality of nitric oxide donors to silica particle (Handa, e.g., 0070). 
Handa claims a nitric oxide releasing silica core comprising a nitric oxide donor (A) wherein the nitric oxide donor is a diazeniumdiolate linked to the silica core via an amide (Handa, e.g., claims 6 and 9).
Handa teaches a method comprising reacting a nitric oxide storage/release compound (N-acetyl-D-penicillamine to the mesoporous silica particle (Handa, 0091). 
Handa teaches a method comprising functionalizing the silica particle surface with a silane having a first reactive functional group and coupling a thiol having a second reactive coupling group to form a covalent bond with the first reactive coupling group (Handa, e.g., 0086).
Although Handa teaches embodiments where the nitic oxide donor is covalently attached to the silica particle through a linker via an amide functional group, the method differs from the claimed invention since Handa’s method does not expressly teach functionalizing the silica particle with a linker moiety and reacting the linker moiety with a functional group on the nitric oxide donor, wherein the linker moiety comprises an electrophilic functional group. 
However, in order to realize an embodiment of a silica particle containing a plurality of nitric oxide donors and a plurality of amide linker groups covalently attaching the plurality of nitric oxide donors disclosed by Handa, it was known to functionalize silica with a linker having a functional group with electrophilic moities (Zink), and it was known in the art react functional groups on a linker to covalently attach the linker to the desired therapeutic agents, e.g., nitric oxide donors (Elias). 
Zink teaches functionalizing mesoporous silica nanoparticles to deliver therapeutic agents (Zink, e.g., Abstract). Zinc teaches functionalizing methods allow ligand conjugation for drug delivery (Zink, e.g., 0204). Surface modification is covalently bonded to the surface of the silica body, i.e., a functional group defines a chemical moiety linked to the surface either directly, or via a linker so that the functional group may be further bonded to a further compound (Zink, e.g., 0108). Various functional groups may be selected with a reasonable expectation of success, e.g., carboxylic acid, halide, etc., separated from the silica surface by a linker (Zink, e.g., 0110). 
One skilled in the art understood that covalently attaching a linker to silica particles as directed by Handa, may be achieved by functionalizing the silica particle with a linker having an electrophilic functional group for further attachment. 
Eliasof teaches linkers have at least two functional groups, one functional group attaches to the polymer, one functional group attaches to the therapeutic agent (Eliasof, e.g., 1216). Eliasof teaches the linker contains a functional group, e.g., carboxylic acid, halide, etc. which attaches to the agent (Eliasof, e.g., 1372). A reactive functional group on the agent may be directly attached to a functional group on the polymer, e.g., via a variety to linkages, e.g., an amino group of an agent may be linked to a carboxyl group (electrophilic group) of a polymer, forming an amide bond (Eliasof, e.g., 1360). Eliasof teaches this technique for a variety of active agents including nitric oxide donors (Eliasof, e.g., 1449).
One skilled in the art understood that covalently attaching a nitric oxide donor to a linker as directed by Handa, may be achieved by reacting the linker with a functional group on the therapeutic agent as evident from Eliasof. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for preparing a nitric oxide releasing silica particle as understood from Handa by functionalizing the particle with a linker containing an electrophilic group and reacting the linker moiety with a functional group on the nitric oxide donor with a reasonable expectation of success. The skilled artisan would have been motivated to perform a step of functionalizing the mesoporous silica particles with a linker containing a functional group for further attachment as suggested by Zink and react the linker functional group with a functional group on the nitric oxide donor to covalently link the agent to the linker attached to the surface of the silica particle as suggested in Eliasof to arrive at the embodiment of Handa wherein amide linkers may be used to covalently attach nitric oxide donors to the mesoporous silica particle. The skilled artisan would have had a reasonable expectation of success because Handa suggests a plurality of nitric oxide donors may be covalently attached to the silica particle through a plurality of amide linker groups and the combined teachings of Zink and Eliasof teach method steps for linking agents through a linker to the desired substrate.
Applicable to claim 2: Handa teaches mesoporous silica particles (Handa, e.g., Title). 
Applicable to claim 3-4: Handa teaches the linker may contain halide or carboxylic acid groups which are capable of reacting with functional groups on the nitric oxide donor.
Applicable to claim 6: Handa clearly teaches the nitric oxide donor linked to the silica particle via an amide bond (Handa, e.g., 0070). Consequently, it would have been prima facie obvious before the effective filing date of the presently claimed invention to form an amide bond attaching the nitric oxide donor to the silica particle with a reasonable expectation of success.
Applicable to claims 9-10: The combined teachings of Handa, Zink, and Eliasof teach a method including the steps of functionalizing the silica particle with linkers containing reactive functional groups and reacting a functional group on the nitric oxide donor with the reactive functional group on the linker. Changes in the sequence of adding ingredients is considered obvious absent evidence of unexpected results (MPEP 2144.04, IV, C). In this case, there appear to be only three possible ways to perform the steps of functionalizing the particle and reacting a functional group of the nitric oxide donor with a reactive functional group on the linker: 1) functionalizing the silica particle with the linker first and then reacting the nitric oxide donor with a functional group of the linker, 2) reacting the nitric oxide donor with a functional group on the linker first and then functionalizing the silica particle with the linker-nitric oxide donor conjugate, or 3) functionalizing the silica particle with the linker and reacting a functional group of the nitric oxide donor with the linker at the same time. Two of these options are sequential, one is simultaneous. 
Accordingly, the subject matter of claims 1-4, 6, and 9-10 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 1-2, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Schoenfisch, US 20090214618 A1.
The teachings of Handa enumerated for the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection with respect to claims 1-2, and 6 apply here.
Handa further teaches a medical device having a surface wherein the surface comprises a nitric oxide releasing material and wherein the device is a catheter, graft, stent or hydrogel strip (Handa, e.g., claims 19-20).
Handa additionally teaches incorporating the nitric oxide material into bioabsorbable polymers or hydrogels by loading the nitric oxide releasing material into a solution of polymer which is dissolved in a solvent (Handa, e.g., 0092). This meets the limitation of suspending the nitric oxide releasing silica particles in a medium to give a functionalized medium since the mixture is functionalized to release nitric oxide (Handa, e.g., Abstract).
Handa does not expressly teach further processing the mixture to provide a coating or membrane or applying the mixture to a portion of the surface of a medical device.
Schoenfisch teaches polymeric films containing NO-releasing particles can be used to coat medical devices, e.g., catheter or stent (Schoenfisch, e.g., 0112). Coating the medical device meets the limitations of processing the functional medium to provide a biocompatible coating and applying the functionalized medium to at least a portion of the surface of a medical device.
Handa suggests the materials as a coating on a medical device (Handa, e.g., 0006).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa by loading the nitric oxide releasing silica particles into a polymer medium and coating a medical device as suggested in Schoenfich with a reasonable expectation of success. The skilled artisan would have been motivated to coat a medical device as suggested by Schoenfisch to arrive at a medical device containing a surface comprising nitric oxide releasing material with a reasonable expectation of success as claimed in Handa.
Accordingly, the subject matter of claims 1, 2, 6, and 12-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Zink, US 20180155189 and Eliasof, US 20100247668 A1 as applied to claims 1-4, 6 and 9-10 above, and further in view of Schoenfisch, US 20090214618 A1.
The combined teachings of Handa, Zink, and Eliasof teach a method according to claim 1. Handa further teaches a medical device having a surface wherein the surface comprises a nitric oxide releasing material and wherein the device is a catheter, graft, stent or hydrogel strip (Handa, e.g., claims 19-20).
Handa further teaches incorporating the nitric oxide material into bioabsorbable polymers or hydrogels by loading the nitric oxide releasing material into a solution of polymer is dissolved in a solvent (Handa, e.g., 0092). This meets the limitation of suspending the nitric oxide releasing silica particles in a medium to give a functionalized medium since the mixture is functionalized to release nitric oxide (Handa, e.g., Abstract).
The combined teachings of Handa, Zink, and Eliasof do not expressly teach further processing the mixture to provide a coating or membrane or applying the mixture to a portion of the surface of a medical device.
Schoenfisch teaches polymeric films containing NO-releasing particles can be used to coat medical devices, e.g., catheter or stent (Schoenfisch, e.g., 0112). Coating the medical device meets the limitations of processing the functional medium to provide a biocompatible coating and applying the functionalized medium to at least a portion of the surface of a medical device.
Handa suggests the materials as a coating on a medical device (Handa, e.g., 0006).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa, Zink, and Eliasof by loading the nitric oxide releasing silica particles into a polymer medium and coating a medical device as suggested in Schoenfich with a reasonable expectation of success. The skilled artisan would have been motivated to coat a medical device as suggested by Schoenfisch to arrive at a medical device containing a surface comprising nitric oxide releasing material with a reasonable expectation of as claimed in Handa.
Accordingly, the subject matter of claims 12-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim(s) 1, 2, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Stasko, US 20120136323 A1.
The teachings of Handa enumerated for the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection with respect to claims 1-2, and 6 apply here.
Handa teaches the nitric oxide donor (nitric oxide storage/release compound) may be diazeniumdiolate (Handa, e.g., claim 9). However, Handa does not expressly teach the method further comprising protecting one or more components of the nitric oxide storage/release compound prior to reacting the functional group on the nitric oxide storage/release compound with the linker moiety; and deprotecting the one or more components after the reacting according to claim 8.
Stasko teaches materials comprising a polymer matrix and nitric oxide releasing particles within the polymer matrix (Stasko, e.g., Abstract). 
Stasko teaches reproducibly delivering appropriate levels of nitric oxide for a given therapeutic indication is important because release of large amounts of nitric oxide may be toxic or cause undesirable side effects such as increased inflammation which has limited the use of nitric oxide therapeutically (Stasko, e.g., 0006). Stasko teaches nitric oxide therapeutic uses will benefit from delivery in a controlled and targeted manner (Stasko, e.g., 0006-0007). The appropriate combination of polymer matrix and NO-releasing molecules may allow for a wound dressing that stably stores NO and provides for controlled release (Stasko, e.g., 0057).  Stasko teaches O2-protected diazeniumdiolate may be triggered to release nitric oxide by exposure to light, enzymatic action and/or pH adjustment (Stasko, e.g., 0100). 
Stasko provides a teaching which would have prompted one skilled in the art to protect the O2-portion of diazeniumdiolate nitric oxide donors since this would allow for more stable storage of NO and enable delivery in a controlled and targeted manner.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa by protecting an O2 component of a diazeniumdiolate to improve control over the level of nitric oxide release in the same way as taught by Stasko with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Stasko teaches this technique improves therapeutic utility of diazeniumdiolates which are used as a nitric oxide donor in Handa.
Handa teaches a method according to claim 1. Handa does not expressly the teach the method further comprising introducing a moiety on the silica particle for retention of the nitric oxide releasing silica particle within a matrix according to claim 11.
Stasko teaches materials comprising a polymer matrix and nitric oxide releasing particles within the polymer matrix (Stasko, e.g., Abstract). 
Stasko teaches the nitric oxide releasing silica particle may be further modified with silanes containing crosslinkable functional groups which are useful for crosslinking the NO-donor modified silica with or within a polymer matrix (Stasko, e.g., 0087). This appears to be effective to reducing leaching of the particles from the polymer matrix (Stasko, e.g., 0121). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa by including a step of introducing a moiety on the silica particle with a reasonable expectation of successfully reducing leaching of the silica particles from the matrix in the same way taught in Stasko. This modification may be viewed as the use of a known technique to improve similar particles in the same way. 
Accordingly, the subject matter of claims 8 and 11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.  

Claim(s) 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Zink, US 20180155189 and Eliasof, US 20100247668 A1 as applied to claims 1-4, 6 and 9-10 above, and further in view of Stasko, US 20120136323 A1.
The combined teachings of Handa, Zink, and Eliasof teach a method according to claim 1. Handa teaches the nitric oxide donor (nitric oxide storage/release compound) may be diazeniumdiolate (Handa, e.g., claim 9). However, the combined teachings of Handa, Zink and Eliasof do not expressly teach the method further comprising protecting one or more components of the nitric oxide storage/release compound prior to reacting the functional group on the nitric oxide storage/release compound with the linker moiety; and deprotecting the one or more components after the reacting according to claim 8.
Stasko teaches materials comprising a polymer matrix and nitric oxide releasing particles within the polymer matrix (Stasko, e.g., Abstract). 
Stasko teaches reproducibly delivering appropriate levels of nitric oxide for a given therapeutic indication is important because release of large amounts of nitric oxide may be toxic or cause undesirable side effects such as increased inflammation which has limited the use of nitric oxide therapeutically (Stasko, e.g., 0006). Stasko teaches nitric oxide therapeutic uses will benefit from delivery in a controlled and targeted manner (Stasko, e.g., 0006-0007). The appropriate combination of polymer matrix and NO-releasing molecules may allow for a wound dressing that stably stores NO and provides for controlled release (Stasko, e.g., 0057).  Stasko teaches O2-protected diazeniumdiolate may be triggered to release nitric oxide by exposure to light, enzymatic action and/or pH adjustment (Stasko, e.g., 0100). 
Stasko provides a teaching which would have prompted one skilled in the art to protect the O2-portion of diazeniumdiolate nitric oxide donors and deprotect using an appropriate trigger since this would allow for more stable storage of NO and enable delivery in a controlled and targeted manner.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa, Zink, and Eliasof by protecting an O2 component of a diazeniumdiolate to improve control over the level of nitric oxide release in the same way as taught by Stasko with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Stasko teaches this technique improves therapeutic utility of diazeniumdiolates which are used as a nitric oxide donor in Handa.
The combined teachings of Handa, Zink, and Eliasof teach a method according to claim 1. The combined teachings of Handa, Zink and Eliasof do not expressly the teach the method further comprising introducing a moiety on the silica particle for retention of the nitric oxide releasing silica particle within a matrix according to claim 11.
Stasko teaches materials comprising a polymer matrix and nitric oxide releasing particles within the polymer matrix (Stasko, e.g., Abstract). 
Stasko teaches the nitric oxide releasing silica particle may be further modified with silanes containing crosslinkable functional groups which are useful for crosslinking the NO-donor modified silica with or within a polymer matrix (Stasko, e.g., 0087). This appears to be effective to reducing leaching of the particles from the polymer matrix (Stasko, e.g., 0121). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa, Zink, and Eliasof by including a step of introducing a moiety on the silica particle with a reasonable expectation of successfully reducing leaching of the silica particles from the matrix in the same way taught in Stasko. This modification may be viewed as the use of a known technique to improve similar particles in the same way. 
Accordingly, the subject matter of claims 8 and 11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim(s) 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Jasmine, Biomacromolecules, 19, 2018 and Shin, Chem Mater, 20, 2008.
The teachings of Handa enumerated for the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection with respect to claims 1-2, and 6 apply here.
Applicable to claim 5: Handa teaches the nitric oxide donor (nitric oxide storage/release compound) may be diazeniumdiolate. However, Handa does not expressly teach the method comprises reacting a diazeniumdiolate comprising at least one free primary amine with the linker moiety.
Jasmine teaches alginates chemically modified to release nitric oxide (Jasmine, e.g., Title, Abstract). Jasmine teaches diazeniumdiolate nitric oxide donors (Jasmine, e.g., Abstract). Jasmine teaches covalent amide bond formation between the carboxylic acid moieties of alginate and the primary amine of alkyl amines of the nitric oxide donor diazeniumdiolate (Jasmine, e.g., pg. 1190, c2: Synthesis of Polyamine-modified Alginates). This technique offered diazeniumdiolate modified alginate with diverse NO release kinetics (Jasmine, e.g., pg. 1194, Conclusions). Jasmine teaches linking the primary amine of a precursor for the compounds of claim 7, e.g., DETA, PAPA, and SPERMI (spermine). See Jasmine, e.g., pg. 1190, c2: Synthesis of Polyamine-modified Alginates. 
Jasmine provides a teaching which indicates the skilled artisan understood the diazeniumdiolate of instant claim 7 were known and used as nitric oxide donors. Since Handa teaches reacting nitric oxide covalently with the surface of the silica particle through a linker (Handa, e.g., 0083), and the nitric oxide donor can be a diazeniumdiolate (Handa, e.g., 0081, claim 9), the skilled artisan would have had a reasonable expectation of successfully reacting the nitric oxide donors known from Jasmine with a linker through a primary amine to form a covalent amide bond with the functionalized surface of the silica particle.
Shin is cited for teaching diazeniumdiolate groups pre-formed on the precursor before incorporation of the nitric oxide donor as an alternative to forming the diazeniumdiolate after reacting the precursor improves the NO-storage and release capability of the silica NO-releasing particles (Shin, e.g., pg. 249, Conclusions). 
Shin provides a teaching which suggests the skilled artisan would have been motivated to react the diazeniumdiolate forms directly in the step of reacting the nitric oxide donors known from Jasmine with a linker as suggested in Handa to form a covalent amide bond with the functionalized surface of the silica particle. The expected improvement being improved NO-storage and release capability of the silica NO-releasing particles as reported in Shin. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a process for preparing nitric oxide releasing silica particles as understood form Handa according to the teachings of Jasmine and Shin with a reasonable expectation of success. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa by reacting a diazeniumdiolate comprising at least one free primary amine with a reactive function on the linker with a reasonable expectation of success. Since DETA/NO, PAPA/NO, and SPERMI/NO were known diazeniumdiolate nitric oxide donors useful for modifying similar materials in similar methods through a primary amine to achieve therapeutic nitric oxide release, the skilled artisan would have had a reasonable expectation of successfully employing Jasmine’s nitric oxide donors in the prior art method known from Handa. This modification may be viewed as substituting one known diazeniumdiolate for another where each were suggested as nitric oxide donors by the prior art. The skilled artisan would have had a reasonable expectation of success because Handa teaches the nitric oxide donor may be a diazeniumdiolate linked to the surface of the silica particle through an amide. Accordingly, one skilled in the art would have understood Jasmine’s step of linking a primary amine of DETA, PAPA, and/or SPERMI as effective to achieve embodiments disclosed by Handa.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa and Jasmine by reacting the diazeniumdiolate nitric oxide donor DETA/NO, PAPA/NO, or SPERMI/NO with the linker on the silica particle surface via the primary amine of the diazeniumdiolate with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to achieve improved NO-storage and release capability of the silica NO-releasing particles. Since Shin teaches directly reacting the diazeniumdiolate rather than the precursor improves storage and release of NO in a method for forming nitric oxide releasing silica particles, the skilled artisan would have been motivated to make this modification to the prior art method suggested by Handa and Jasmine with a reasonable expectation of success of similar improvement. The skilled artisan would have had a reasonable expectation of success since Handa teaches reacting nitric oxide, e.g., a diazeniumdiolate, covalently with the surface of the silica particle through a linker
Accordingly, the subject matter of claims 5 and 7 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
  
Claim(s) 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Handa, US 20190039910 A1 in view of Zink, US 20180155189 and Eliasof, US 20100247668 A1 as applied to claims 1-4, 6 and 9-10 above, and further in view of Jasmine, Biomacromolecules, 19, 2018 and Shin, Chem Mater, 20, 2008.
The combined teachings of Handa, Zink, and Eliasof teach a method according to claim 1. Handa teaches the nitric oxide donor (nitric oxide storage/release compound) may be diazeniumdiolate (Handa, e.g., claim 9). 
Applicable to claim 5: Handa, Zink, and Eliasof teaches the nitric oxide donor (nitric oxide storage/release compound) may be diazeniumdiolate. However, Handa, Zink, and Eliasof do not expressly teach the method comprises reacting a diazeniumdiolate comprising at least one free primary amine with the linker moiety.
Jasmine teaches alginates chemically modified to release nitric oxide (Jasmine, e.g., Title, Abstract). Jasmine teaches diazeniumdiolate nitric oxide donors (Jasmine, e.g., Abstract). Jasmine teaches covalent amide bond formation between the carboxylic acid moieties of alginate and the primary amine of alkyl amines of the nitric oxide donor diazeniumdiolate (Jasmine, e.g., pg. 1190, c2: Synthesis of Polyamine-modified Alginates). This technique offered diazeniumdiolate modified alginate with diverse NO release kinetics (Jasmine, e.g., pg. 1194, Conclusions). Jasmine teaches linking the primary amine of a precursor for the compounds of claim 7, e.g., DETA, PAPA, and SPERMI (spermine). See Jasmine, e.g., pg. 1190, c2: Synthesis of Polyamine-modified Alginates. 
Jasmine provides a teaching which indicates the skilled artisan understood the diazeniumdiolate of instant claim 7 were known and used as nitric oxide donors. Since Handa teaches reacting nitric oxide covalently with the surface of the silica particle through a linker (Handa, e.g., 0083), and the nitric oxide donor can be a diazeniumdiolate (Handa, e.g., 0081, claim 9), the skilled artisan would have had a reasonable expectation of successfully reacting the nitric oxide donors known from Jasmine with a linker to form a covalent bond through a primary amine with the functionalized surface of the silica particle to form an amide.
Shin is cited for teaching diazeniumdiolate groups pre-formed on the precursor before incorporation of the nitric oxide donor as an alternative to forming the diazeniumdiolate after reacting the precursor improves the NO-storage and release capability of the silica NO-releasing particles (Shin, e.g., pg. 249, Conclusions). 
Shin provides a teaching which suggests the skilled artisan would have been motivated to react the diazeniumdiolate forms directly in the step of reacting the nitric oxide donors known from Jasmine with a linker as suggested in Handa, Zink, and Eliasof to form a covalent bond through a primary amine with the functionalized surface of the silica particle to form an amide. The expected improvement being improved NO-storage and release capability of the silica NO-releasing particles as reported in Shin. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a process for preparing nitric oxide releasing silica particles as understood form Handa, Zink, and Eliasof according to the teachings of Jasmine and Shin with a reasonable expectation of success. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa, Zink, and Eliasof by reacting a diazeniumdiolate comprising at least one free primary amine with a reactive function on the linker with a reasonable expectation of success. Since DETA/NO, PAPA/NO, and SPERMI/NO were known diazeniumdiolate nitric oxide donors useful for modifying similar materials in similar methods through a primary amine to achieve therapeutic nitric oxide release, the skilled artisan would have had a reasonable expectation of successfully employing Jasmine’s nitric oxide donors in the prior art method known from Handa, Zink, and Eliasof. This modification may be viewed as substituting one known diazeniumdiolate for another where each were suggested as nitric oxide donors by the prior art. The skilled artisan would have had a reasonable expectation of success because Handa teaches the nitric oxide donor may be a diazeniumdiolate linked to the surface of the silica particle through an amide. Accordingly, one skilled in the art would have understood Jasmine’s step of linking a primary amine of DETA, PAPA, and/or SPERMI as effective to achieve embodiments disclosed by Handa.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Handa, Zink, and Eliasof and further in view of Jasmine by reacting the diazeniumdiolate nitric oxide donor DETA/NO, PAPA/NO, or SPERMI/NO with the linker on the silica particle surface via the primary amine of the diazeniumdiolate with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to achieve improved NO-storage and release capability of the silica NO-releasing particles. Since Shin teaches directly reacting the diazeniumdiolate rather than the precursor improves storage and release of NO in a method for forming nitric oxide releasing silica particles, the skilled artisan would have been motivated to make this modification to the prior art method suggested by Handa, Zink, and Eliasof and further in view of Jasmine with a reasonable expectation of success of similar improvement. The skilled artisan would have had a reasonable expectation of success since Handa teaches reacting nitric oxide, e.g., a diazeniumdiolate, covalently with the surface of the silica particle through a linker
Accordingly, the subject matter of claims 5 and 7 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615